*674Award affirmed, with costs to the State Industrial Board, on the authority of Matter of Bernstein v. Hoffman (219 App. Div. 152); Matter of Rubenstein v. Pechter Baking Co. (224 id. 324; affd., 249 N. Y. 433); Matter of Wells v. General Carbonic Co. (224 App. Div. 805); Matter of Rounds v. Davis Furniture Co. (250 N. Y. 405). The toe is recognized by the statute (Workmen’s Comp. Law, § 15, subd. 3, ¶ h) as a member separate and apart from the foot (Workmen’s Comp. Law, §. 15, subd. 3, ¶ d) and an injury to the toe and also to ankle of the same foot is properly compensated under paragraph u of subdivision 3 of section 15 of the Workmen’s Compensation Law.  Hinman, Davis, Whitmyer and Hill, JJ., concur; Van Kirk, P. J., dissents, and votes for reversal and to remit claim, with a memorandum.